EXCLUSIVE LICENSE AND SUPPLY AGREEMENT

This Exclusive License and Supply Agreement (“Agreement”) is made and entered
into as of January 1, 2011, by and between The Sugar Cane Paper Co., Ltd., a
Hong Kong limited company (“SCP”), and SugarMade, Inc., a California corporation
(“SugarMade”) with respect to the following facts:

A.

SCP has been granted an exclusive license under a China Patent No. CN 201686902
U, which is concerned with technologies for making pulp and manufacturing paper
products without the use of tree fibers (the “Pulp”).

B.

SugarMade desires to acquire, and SCP wishes to provide, an exclusive license
under the China Patent No. CN 201686902 U, applications, know how and
proprietary information to commercialize the Product in certain specified
countries, and SCP is willing to supply such products to SugarMade, all on the
terms and conditions as set forth in this Agreement

ACCORDINGLY, the parties, intending to be legally bound, agree as follows.

1.

DEFINITIONS

1.1

“Confidential Information” means written or other information concerning a
party, not generally known to the public; and, to the extent consistent with the
foregoing definition, includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training techniques and materials, and any information that is marked
“confidential” or in some comparable manner.

1.2

“Intellectual Property Rights” shall mean, collectively, the Licensed Patents,
the Know How, and any other intellectual property rights owned, held or
controlled by SCP that SugarMade may require or use in fully exercising its
rights under this agreement.  

1.3

“Know-How” shall mean all inventions (whether or not patentable) and all
confidential, technical, or proprietary information, trade secrets, documents,
materials and knowledge owned or controlled by SCP that would be necessary or
useful in order to enable SugarMade to utilize fully the rights granted by SCP
under this Agreement; including, without limitation, information and knowledge
regarding inventions, discoveries, techniques, systems, formulae, algorithms,
methods and processes of any type, technical data, drawings, designs,
manufacturing and design information, computer programs, and other information,
relating to the Process.  

1.4

“Licensed Patents” shall mean: (a) the patents listed on Exhibit B hereto; (b)
any and all patents issuing or claiming priority from such patents described in
(a), including continuations, continuations-in-part, divisionals, reexaminations
and reissues thereof; and (c) foreign counterparts to the patents described in
(a) and (b).

1.5

“Licensed Products” shall mean paper and paper products manufactured using the
Pulp without the use of tree fibers, or any other products that SCP develops,
manufactures or licenses to SugarMade's specifications.





1.6

“Net Sales” shall mean the gross amounts invoiced by SugarMade on account of
sales of Licensed Products to third parties (including third party distributors
and wholesalers), less the total of:

(a)

Trade, cash and/or quantity discounts actually allowed or accrued which are not
already reflected in the amount invoiced;

(b)

Excise, sales and other consumption taxes and custom duties to the extent
included in the invoice price and to the extent such taxes are remitted to the
applicable taxing authority;

(c)

Freight, insurance and other transportation charges to the extent included in
the invoice price and separately identified on the invoice or other
documentation maintained in the ordinary course of business;

(d)

Amounts repaid, credited or accrued by reason of returns, rejections, defects or
recalls or because of chargebacks, retroactive price reductions, refunds or
billing errors;

(e)

Payments and rebates directly related to the sale of Licensed Products accrued,
paid or deducted in a manner consistent with generally accepted accounting
principles; and

(f)

Any other similar and customary deductions taken.

1.7

“Representatives” means a party's directors, officers, employees, agents,
consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors, including the Representatives of a party's
affiliates.

1.8

“Supplied Products” shall mean paper and paper products manufactured with and
without the use of tree fibers as more fully described in Exhibit A attached
hereto, as amended from time to time by the mutual consent of the parties.

1.9

"Territory" shall mean the territories of North America, Central America, South
America, Europe, Australia and New Zealand.

2.

LICENSE

2.1

License Grant.  SCP hereby grants to SugarMade a license under the Licensed
Patent, with the right to sublicense, to import, export, use, sell, offer for
sale, have sold, or otherwise dispose of, and otherwise commercialize Licensed
Products, in the Territory.

2.2

Exclusive Grant of Rights.  The rights granted to SugarMade are exclusive in the
Territory.  During the term of this Agreement, (a) SCP shall discontinue any
direct sales into the Territory and shall deliver to SugarMade all of SCP's
contacts and leads for customers and prospective customers in the Territory; (b)
SCP shall not develop, have developed, make, have made, import, export, use,
sell, offer for sale, have sold, or otherwise dispose of, and otherwise
commercialize Licensed Products, directly or indirectly, in the Territory,
except for sales to SugarMade; (c) SCP shall not own any interest in any other
company or carry on or be engaged,





concerned or interested directly or indirectly whether as shareholder, director,
employee, partner, agent or otherwise in carrying on any business similar to or
competing with SugarMade anywhere in the Territory; and (d) SCP shall not,
either on its own account or in conjunction with or on behalf of any other
person, solicit or entice away or attempt to solicit or entice away from
SugarMade any customer for the Products in the Territory.

2.3

Right of First Refusal on Additional Territories.  SCP hereby grants to
SugarMade a right of first refusal to acquire exclusive rights to any other
territory in the world, with the exception of the Peoples Republic of China.  If
SCP intends to grant any third party rights to commercialize any of the Licensed
Products in any region or territory of the world, SCP will provide to SugarMade
written notice of such intended grant, including the name of the third party,
the region or territory, and the terms of the grant.  SugarMade shall have a
period of thirty (30) days from the date of the notice to accept the grant on
the terms offered to the third party.  If SugarMade does not elect to accept the
grant, then SCP shall be free for a period of ninety (90) days to complete the
grant to the third party on terms no less favorable than those contained in the
notice to SugarMade.  If the grant is not consummated in such 90 day period,
then it will once again be subject to SugarMade's right of first refusal as
contained in this Section.

3.

CONSIDERATION

3.1

Beginning on the date hereof and until the termination date of this Agreement
specified in Article 12 for each Licensed Product subject to Royalty, SugarMade
shall pay a royalty in an amount computed based on the following Royalty
Schedule for the Licensed Products under this Agreement by SugarMade.

                        Royalty Payment Schedule of Licensed Products

3.2

The Minimum Annual Royalty Amount (MARA) from the date of this Agreement until
December 31st 2011 will be no more than US$100.00.  Beginning calendar year 2012
the MARA will be no more than US$250.00.

3.3

Payment for the royalty shall be made quarterly by SugarMade no later than
thirty (30) days following the last day of each calendar quarter (“Royalty
Period”) to an account specified by SCP.  The first Royalty Period will commence
on April 1st 2011 and will end on June 30th 2011 and subsequent Royalty Periods
will coincide with calendar quarterly periods as follows July 1st thru September
30th, October 1st thru December 31st, January 1st thru March 31st and April 1st
thru June 30th.

4.

INTELLECTUAL PROPERTY RIGHTS

4.1

Ownership of Processes.  SCP shall retain ownership of the Intellectual Property
Rights.  SugarMade shall have only those license rights specifically granted in
this Agreement.

4.2

Modifications initiated by SCP.  During the term of this Agreement, SCP may
modify the Supplied Products and the Processes without SugarMade's consent,
provided that the Supplied Products continue to conform to the applicable
specifications set forth in Exhibit A (“Permitted Modification”).  SCP shall
provide SugarMade with written notice of any Permitted Modification to the
Supplied Product of the Processes not less than thirty (30) days





prior to the release of such modification.  SCP shall provide SugarMade with any
documentation related to any modifications of the Supplied Products, including
any and all documentation as may be required by SugarMade to exercise its
license rights under this Agreement.

4.3

Modifications initiated by SugarMade.  During the term of this Agreement,
SugarMade may request that SCP make modifications to the Supplied Product, which
modifications shall be subject to the parties' mutual agreement as to the scope
of services, milestones, deliverables and compensation; provided, however, that
SCP shall not unreasonably withhold its consent to any such agreement and will
use reasonable commercial efforts to deliver any modifications requested by
SugarMade if SugarMade underwrites the cost of the development.  In the event
SugarMade, without SCP's participation, develops any modification (hereinafter
referred to as “SugarMade Modification”) to the Licensed Products, SugarMade
shall own all rights, title, and interest in such SugarMade Modification.

4.4

Maintenance and Prosecution of Patents.

(a)

SCP shall file counterpart applications to the Licensed Patents in jurisdictions
in China as requested by SugarMade.

(b)

During the term of the Agreement, SCP shall have the right, at its sole option
and expense, and within its sole discretion, to pursue, prosecute, maintain and
defend all patent applications and issued patents included in the Licensed
Patents from time to time and to pay all costs and expenses associated
therewith.  Notwithstanding the preceding, at SugarMade’s request SCP shall
provide SugarMade with updates on the status of the prosecution and maintenance
of the Licensed Patent Rights.

(c)

At least (30) days prior to a deadline on any patent or application of the
Licensed Patents, SCP shall notify SugarMade if it will not be taking any action
thereby allowing any patent or application of the Licensed Patents to lapse or
go abandoned before their natural expiration, including allowing a patent right
to issue or grant without filing a continuing application thereon (any or all of
the above, an “Abandonment”).  If SCP provides SugarMade with notice of an
impending Abandonment, SugarMade shall have the right, but not the obligation,
to take any such action at its sole cost and expense and, upon the request of
SugarMade, shall assign such Licensed Patent to SugarMade, prior to such
Licensed Patent's expiration.  If SugarMade takes action in the event of an
Abandonment, SCP shall provide reasonable cooperation to SugarMade at
SugarMade’s expense.

4.5

Branding.  The Supplied Products will bear only the labels and logos of
SugarMade or its designees.  SugarMade hereby grants SCP a license to use its
trademarks, insignias, logos or other proprietary marks (“Marks”) solely in
connection with the Supplied Product in accordance with this Agreement, subject
to any trademark usage guidelines that SugarMade may publish from time to time.
 Except for this limited license set forth herein, this Agreement does not
provide SCP, any rights, title or interest in respect of the Marks.

4.6

Infringement of Intellectual Property Rights.  In the event that either party
becomes aware of any third party infringing any of the Licensed Patent Rights in
the Territory it shall





notify the other party of such infringement immediately.  In the event of
infringement of any of the Licensed Patent Rights in the Territory, SugarMade
shall have the right to take such actions as it may deem reasonable to stop the
infringing activity in the Territory, including without limitation initiating
legal proceedings against any infringing person, and SugarMade shall have sole
control over such actions and proceedings, including over the settlement
thereof.  SCP shall cooperate with and provide reasonable assistance to
SugarMade in the prosecution of any claim against a person in the Territory for
infringement of the Intellectual Property Rights, and agrees to be named as a
party to any legal proceedings related thereto as may be necessary.  SugarMade
shall retain any proceeds derived from the settlement or prosecution of any such
actions or proceedings provided that SugarMade shall bear responsibility for all
costs associated with such actions or proceedings.

5.

ORDERING OF PRODUCT

5.1

Purchase Orders.  SugarMade shall have the right to order Supplied Products from
SCP and SCP will supply Supplied Products to SugarMade under the terms of this
Agreement.  SugarMade will order Supplied Products for delivery pursuant to this
Agreement by issuing a written purchase order (“P.O.”) to SCP by telefax or
e-mail.  Each P.O. will identify: item(s) ordered, quantity, shipping date,
destination, and total price.  Unless otherwise agreed by SCP each P.O. must be
received ten (10) calendar days in advance of the requested shipping date.

5.2

Acceptance of P.O.s.  SCP shall accept or reject each P.O. in writing within
three (3) business days of receipt of the P.O., after which SCP will be deemed
to have accepted the P.O. in its entirety.  Once accepted, a P.O. will be
binding on both SugarMade and SCP.  SCP will use commercially reasonable efforts
to accept and fulfill all P.O.s submitted by SugarMade.

5.3

Rescheduling.  SugarMade may reschedule delivery of a P.O. at any time prior to
shipment for up to thirty (30) calendar days.  After thirty calendar (30) days,
SCP may invoice SugarMade for the Product and storage costs incurred and damages
suffered by SCP.  If SCP for any reason anticipates difficulty in complying with
the acknowledged delivery date or in meeting any of the other requirements of
any P.O., SCP will promptly notify SugarMade in writing.  SugarMade shall have
the option to cancel the P.O. without liability to SCP, or to extend the
delivery schedule and waive the other deficiencies in which case an equitable
reduction in the price of the Licensed Product will be negotiated.

6.

PRICES AND TERMS OF PAYMENT

6.1

Prices.  The price for the Supplied Products will be in United States dollars as
set forth on Exhibit A.  Unless otherwise specified on a P.O., prices are quoted
FOB SCP's shipping port in China.  Prices for the Supplied Products may be
changed by SCP; provided that any increase in price will be effective only upon
30 days' prior written notice to SugarMade.

6.2

Payment.  SCP shall invoice SugarMade on delivery.  SCP will provide to
SugarMade a production credit line in an initial amount of $2 million.  Upon
demonstration of performance and need, SCP shall increase production credit line
up to a maximum of $20 million.  SugarMade may place P.O.'s on open account with
SCP in an amount up to the credit limit in effect from time to time.  Sugarmade
will remit payment for Supplied Product to SCP within 30 days of





SugarMade's receipt of payment from its customer.  Payment for the Supplied
Products will be made by wire transfer.

6.3

Most Favored Customer Pricing.  During the term of this Agreement, SCP agrees
that it shall sell the Supplied Products to SugarMade at prices and on payment
and warranty terms that are no less favorable than the prices, payment and
warranty terms offered or given by SCP to any other customer of substantially
similar products and volumes.  If SCP provides more favorable pricing or terms
to any customer, it shall immediately apply such price and terms to pending
SugarMade P.O.s and offer such lower price and favorable terms for all future
purchases of Supplied Products.

7.

PACKING, SHIPPING AND DELIVERY

7.1

Packing.  The Product shall be packaged by SCP in a manner suitable for
commercial shipment and so as to be ready for sale to customers.

7.2

Shipping.  SugarMade reserves the right to designate means of shipping the
Supplied Products.  Shipping methods will be as stated on the applicable P.O.
 No shipping changes will be made unless authorized in writing by SugarMade.

7.3

Delivery.  Title and risk of loss will pass from SCP to SugarMade as designated
on the applicable P.O. from SugarMade.  Unless otherwise specified, delivery
shall be FOB SCP's designated shipping port.

7.4

Export Authorization.  SCP will be responsible for obtaining any required export
authorizations necessary to export the Product purchased pursuant to this
Agreement.

8.

WARRANTIES

8.1

Mutual Warranties. Each party warrants to the other party that:

(a)

it has the right to enter into this Agreement, and that it has not and shall not
make any commitments to or agreements with others inconsistent with this
Agreement.  Each party acknowledges that no other party or agent or attorney of
the other party or any other person or entity has made any promise,
representation of fact or law, or warranty whatsoever, not contained within this
Agreement, concerning the subject matter hereof, to induce the execution of this
Agreement, and each signatory to this Agreement hereby acknowledges that it has
not executed this instrument in reliance on any such promise, representation or
warranty not contained herein.

(b)

the execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions of this Agreement does not and will not
violate, conflict with or result in a breach of any of the terms or provisions
of (i) any other contractual or other agreements or obligations of such party,
(ii) the provisions of its charter, operating documents or bylaws, or (iii) any
order, writ, injunction or decree of any court or governmental authority entered
against it or by which it or any of its property is bound except where such
breach or conflict would not materially impact the party's ability to meet its
obligations hereunder; and





(c)

it shall comply in all material respects with all laws, rules and regulations
applicable to its performance under this Agreement.

8.2

Licensed Intellectual Property Rights.

(a)

SCP warrants that it holds good title to the Intellectual Property Rights, free
and clear of all liens, claims, security interests, charges and other
encumbrances of any kind.

(b)

The Intellectual Property Rights constitute all of SCP’s intellectual property
rights that are necessary or useful for SugarMade to develop, have developed,
make, have made, import, export, use, sell, offer for sale, have sold, or
otherwise dispose of, and otherwise commercialize Licensed Products and to
otherwise exercise its rights under this Agreement.

8.3

Intellectual Property Infringement.  SCP warrants that it has the right to
transfer to SugarMade the Licensed Products. As far as SCP is aware, the
Licensed Products and the Intellectual Property Rights do not infringe patent,
trademark, copyright or other proprietary rights of any third party, nor has any
claim (whether or not embodied in an action, past or present) of such
infringement been threatened or asserted, nor is such a claim pending, against
SCP.

8.4

Product Warranty.  SCP warrants that the Supplied Products:  (a) will conform to
applicable specifications; (b) will be free from defects in design, materials
and workmanship; (c) will be suitable for the purpose for which they are
intended, for a period ending two (2) years from the date Product is delivered
to SugarMade or its customer (the “Warranty Period”), and (d) if designated as
"tree free," will be manufactured entirely without the use of tree fibers.  SCP
will promptly replace any Supplied Products that fail to meet this warranty.

8.5

Capacity.  SCP warrants to SugarMade that it has existing agreements with the
government of the Peoples Republic of China to provide enough raw material
(bagasse fiber) to supply SugarMade with a minimum of 200,000 metric tons of
copy paper annually, with the potential for further expansion.

9.

INDEMNIFICATION

9.1

Indemnification by SCP.  SCP will indemnify and hold harmless SugarMade and its
directors, officers, employees, agents, successors and assigns from and against
any and all liability, damages, losses, claims, demands, judgments, costs and
expenses of every nature and kind by reason of (a) breach of any representation
or warranty contained in this Agreement, (b) breach of any covenant of this
Agreement, or (c) injury to or death of any person or damage to or destruction
of property arising out of or incidental to or in any way resulting from the
acts or omissions, whether negligent or otherwise, of SCP, its employees,
subcontractors or agents in performance under this Agreement.

9.2

Indemnification by SugarMade.  SugarMade will indemnify and hold harmless SCP,
its directors, officers, employees, agents, successors and assigns from and
against any and all liability, damages, losses, claims, demands, judgments,
costs and expenses of every nature and kind by reason of (a) breach of any
representation or warranty contained in this Agreement, (b)





breach of any covenant of this Agreement or (c) injury to or death of any person
or damage to or destruction of property arising out of or incidental to or in
any way resulting from the acts or omissions, whether negligent or otherwise, of
SugarMade, its employees, subcontractors or agents in performance under this
Agreement.

9.3

Procedure for Indemnification—Third Party Claims.

(a)

Notice.  Promptly after receipt by a person entitled to indemnification of
notice of the commencement of any legal proceeding against it, the indemnified
person will, if a claim is to be made against an indemnifying party, give notice
to the indemnifying party of the commencement of the claim; except the failure
to notify the indemnifying party will not relieve the indemnifying party of any
liability that it may have to any indemnified person, except to the extent that
the indemnifying party demonstrates that the defense of the proceeding is
prejudiced by the indemnified person’s failure to give the notice timely.

(b)

Participation.  If any proceeding referred to in Section 9.3(a) is brought
against an indemnified person and the indemnified person gives notice to the
indemnifying party of the commencement of the proceeding, the indemnifying party
may (i) participate in the proceeding and (ii) elect by notice to the
indemnified person to assume the defense of the proceeding with counsel
reasonably satisfactory to the indemnified person unless (A) the indemnifying
party is also a party to the proceeding and the indemnified person determines in
good faith that joint representation would be inappropriate or (B) the
indemnifying party fails to provide, promptly after giving notice to the
indemnified person, reasonable assurance to the indemnified person of its
financial capacity to defend the proceeding and provide indemnification with
respect to the proceeding.  If the indemnifying party assumes the defense of the
proceeding, the indemnifying party will not, as long as it diligently conducts
the defense, be liable to the indemnified person under this Section for any fees
of other counsel or any other expenses with respect to the defense of the
proceeding subsequently incurred by the indemnified person in connection with
the defense of the proceeding, other than reasonable costs of investigation. If
the indemnifying party assumes the defense of a proceeding, no compromise or
settlement of the claims may be effected by the indemnifying party without the
indemnified person’s written consent (which consent will not be unreasonably
withheld or delayed) unless (1) there is no finding or admission of any
violation of legal requirements or any violation of the rights of any person and
no effect on any other claims that may be made against the indemnified Person
and (2) the sole relief provided is monetary damages that are paid in full by
the indemnifying party.

(c)

Right of Indemnified Person to Defend.  Notwithstanding the foregoing, if an
indemnified person determines in good faith that there is a reasonable
probability that a proceeding may adversely affect it or its affiliates other
than as a result of monetary damages for which it would be entitled to
indemnification under this Agreement, the indemnified person may, by notice to
the indemnifying party, assume the exclusive right to defend, compromise, or
settle the proceeding, but the indemnifying party will not be bound by any
determination of a proceeding so defended or any compromise or settlement
effected without its consent (which may not be unreasonably withheld or





delayed).

9.4

Procedure for Indemnification—Other Claims.  A claim for indemnification for any
matter not involving a third-party claim will be asserted by notice to the party
from whom indemnification is sought promptly after becoming aware of the acts or
omissions or facts and circumstances on which the claim is based, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified person, except to the
extent that the indemnifying party demonstrates that it is materially prejudiced
by the failure.

9.5

Effect of Knowledge.  The right to indemnification based upon representations,
warranties, covenants and agreements in this Agreement and in any certificate or
document delivered pursuant to this Agreement will not be affected by any
investigation (including any environmental investigation or assessment)
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution of this Agreement,
with respect to the accuracy of any such representation, warranty, covenant or
agreement, so that if a party proceeds to close, even though it has knowledge as
to the accuracy or inaccuracy of or non-compliance with any such representation,
warranty, covenant or agreement, the party still will be entitled to
indemnification under this Article.

9.6

Duty to Mitigate.  A party must use its best efforts to mitigate its Damages for
which it will seek indemnification or other recovery against the other party.

10.

CONFIDENTIAL INFORMATION AND DISCLOSURES

10.1

Confidentiality—This Agreement. Except as otherwise expressly permitted by this
Article 10, each party will keep confidential, will not disclose and will
otherwise retain in strictest confidence the terms of this Agreement; except
that either party may make announcements or give notices concerning this
Agreement that are (i) required by law (including the federal securities laws of
the United States or (ii) are otherwise expressly permitted by this Article 10.

10.2

Confidentiality—Proprietary Information.  Except as otherwise expressly
permitted by this Article 10, each party will keep confidential, will not
disclose, will not use, and will otherwise retain the strictest confidence over
the Confidential Information of the other party.  Without limiting the
foregoing, each Party will use no less than the same degree of care, and no less
than a reasonable degree of care, to protect the Confidential Information of the
other party as it uses to protect its own trade secrets and confidential
information.

10.3

Certain Exceptions.  The prohibitions in Sections 10.1 and 10.2 will not apply
only to the extent that:

(a)

Previously in Possession.  The disclosing party (i) demonstrates through written
records that the same Confidential Information was in its possession before
disclosure to it and (ii) the disclosing party provided the other party with
written notice of prior possession either (A) before the execution and delivery
of this Agreement or (B) if the disclosing party later becomes aware of some
aspect of the Confidential Information as to which it had prior possession,
promptly upon its becoming aware of the Confidential





Information;

(b)

Becomes Public.  The disclosing party demonstrates (i) that the same information
is currently publicly available or has become publicly available and (ii) that
public availability does not result from (A) the misappropriation or improper
disclosure of that Confidential Information by the disclosing party or (B) the
obtaining of that Confidential Information by improper means of the disclosing
party;

(c)

Independently Developed.  The disclosing party demonstrates that the same
information was developed independently by the disclosing Person without the use
of the Confidential Information;

(d)

Legal Obligation to Disclose.  The disclosing party demonstrates that applicable
law requires it to disclose the Confidential Information, but then only (i) to
the extent disclosure is required and (ii) after giving the other party notice
of the obligation so that it may seek a protective order or other similar or
appropriate relief.  In the absence of an order or relief, the disclosing party
must use reasonable efforts to have the disclosed information treated
confidentially consistent with this Article;

(e)

Enforcement of Agreement.  It is reasonably necessary for a party to make the
disclosure to enforce this Agreement, and then only if the disclosing party
undertakes in good faith to limit the manner and extent of that disclosure to
the extent practicable including obtaining protective orders from the court or
arbitrator from whom enforcement is sought;

(f)

Stock Exchange Rules and Securities Laws.  Disclosure is, in the written opinion
of counsel to the disclosing party, necessary or desirable in order to comply
with applicable stock exchange rules or the rules and regulations of the U.S.
Securities and Exchange Commission; or

(g)

Sale of Interest.  Disclosure is made by a party in connection with the sale,
transfer or other disposition, in whole or in part, of a controlling interest in
that party's capital or capital stock or a sale of substantially all of the
assets of that party (but then only if disclosure is subject to a non-disclosure
agreement then customary in such transactions and as to which the other party
and each of its affiliates is a third party beneficiary).

10.4

Permitted Disclosures to Representatives.  Notwithstanding the prohibitions of
this Article, each party may disclose the terms of this Agreement and
Confidential Information to its Representatives but:

(a)

only to the extent necessary for each Representative to accomplish his assigned
tasks and otherwise strictly on a need to know basis; and

(b)

only if the Representative (i) is provided a copy of this Article and (ii) is
advised in writing by the disclosing party (A) that he is obligated to keep
confidential, not disclose and retain in strictest confidence the terms of this
Agreement and the Confidential Information strictly in accordance with terms of
this Article and (B) that





either party may directly enforce the obligation.

Each disclosing party will be responsible for violations of this Article by its
Representatives regardless of whether the other party has rights against the
Representative.

10.5

Disclosure to Non-Representatives.  Any disclosure of the terms of this
Agreement or Confidential Information may be made to a non-Representative only
if the receiving party executes and delivers a confidentiality agreement with
terms no less restrictive than the terms of this Agreement.

10.6

Remedies.  Each party recognizes that the activities proscribed by this Article
will result in irreparable damage and harm to the other party, and that the
other party and its affiliates may be without an adequate remedy at law in the
event of any such activities.  Therefore, each party agrees that, if any of the
foregoing Sections of this Article is breached or is threatened to be breached,
a party and its affiliates may: (a) obtain specific performance; (b) enjoin any
person that has breached or threatens to breach from engaging in any activity
proscribed by this Article; and (c) pursue any one or more of the foregoing or
any other remedy available to it under applicable law, including actual and/or
punitive damages and set-off rights.  A person seeking or obtaining any such
relief will not be deemed to be precluded from obtaining any other relief to
which that person may be entitled.  Each party waives on behalf of itself and
each of its affiliates any requirement that a person seeking to enforce the
provisions of this Article post any bond or other security in connection
therewith.

10.7

Continuing Obligations.  The obligations in this Article will be effective from
the date of this Agreement and will bind each party, its affiliates and
Representatives for so long as the information remains Confidential Information
under the terms of this Agreement.

11.

DEFAULT AND REMEDIES

11.1

Event of Default.  The following shall constitute an “Event of Default” under
this Agreement:

(a)

any party breaches or defaults in the performance of any material term,
condition or covenant of its Agreement or any P.O. placed pursuant to this
Agreement and such breach or default continues for a period of 60 days after the
giving of written notice to the party in breach specifying the failure;

(b)

any party ceases their business operations with respect to the Licensed Product.

11.2

Remedies.  Upon the occurrence of an Event of Default the aggrieved party may
avail itself of any and all remedies at law or in equity, except as specifically
provided below:

(a)

in the event that an Event of Default occurs as a result of SugarMade's default
under Section 11.1(a) above, and the amount of default is in excess of $2
million, then in addition to its right to pursue legal action to collect all
damages owed, SCP shall have the right, but not the obligation, to terminate the
exclusivity provisions of Section 2.2 by delivery written notice to SugarMade.
 SCP shall not have the right to terminate the Agreement based on an Event of
Default under Section 11.1(a).





(b)

in the event that an Event of Default occurs as a result of SugarMade's
cessation of business operations under Section 11.1(b) above, then SCP shall
have the right to terminate this Agreement.

(c)

in the event that an Event of Default occurs as a result of SCP's default under
Section 11.1(a) then the license grants in Section 2.2 above shall be expanded
to include the rights to develop, have developed, make, and have made the
Licensed Products anywhere in the world for commercialization in the Territory.

(d)

in the event that an Event of Default occurs as a result of SCP's cessation of
business operations under Section 11.1(b) above, then all of the Intellectual
Property Rights shall automatically be assigned to SugarMade, and SCP shall
cooperate with SugarMade to made any requisite filings or notices to effect the
transition of the Intellectual Property Rights to SugarMade.

12.

TERM

12.1

Term.  This Agreement is effective as of the date hereof and will continue for
an initial term of twenty (20) years.  SugarMade shall have the an option to
extend the term for an additional period of twenty years, by providing notice to
SCP not less than ninety days prior to expiration of the initial term.
 Notwithstanding the foregoing, the parties may terminate this Agreement at any
time by mutual written consent.

12.2

Effect of Termination.  The parties will continue to perform their respective
obligations at the time of termination of this Agreement.  Expiration or
termination of this Agreement for any reason will not relieve either party of
any liability or payment obligation or other performance obligation arising out
of this Agreement that will have accrued and remain to be performed as of the
date of such termination.  

13.

MISCELLANEOUS

13.1

Further Assurances.  The parties will (i) furnish upon request to each other
further information, (ii) execute and deliver to each other documents, and (iii)
do other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the documents referred
to in this Agreement.  SCP will cooperate with SugarMade and its customers'
requests for due diligence on the content of the Supplied Products and SCP's
manufacturing capacity, including providing reasonable access to facilities and
personnel.

13.2

Notices.  All notices or requests required to be given pursuant to this
Agreement and all other communications related to the Agreement will be in
writing signed by the party making it and will be deemed to have been duly given
if personally delivered or sent by telefax (with a confirmation of receipt), or
overnight delivery courier service as follows:

If to SugarMade:

SugarMade, Inc.

1702 Meridian Ave., Suite-L No. 240





San Jose, CA 95125 Attn:  Scott Lantz, CEO

Facsimile: (408) 521-0145




With copy to:

Sheppard, Mullin, Richter & Hampton LLP

Attn:  James A. Mercer III, Esq.

12275 El Camino Real, Suite 200

San Diego, California 92130

Facsimile: (858) 523-6705

If to SCP:

The Sugar Cane Paper Co., Ltd.

16B, 8 Hart Avenue,

Tsim Sha Tsui,

Hong Kong Attn:  Clifton Leung

Facsimile: (852) 2301-1559




Notice will be given to such other representatives or at such other addresses as
a party may furnish to the other party entitled to notice pursuant to the
foregoing.  If notice is given pursuant to this Section of a permitted successor
or assign of a party, then notice will thereafter be given as set forth above
also to such successor or assign of such party.

13.3

Compliance with Laws, Regulatory Approvals.  Each of the parties will comply
with the provisions of all laws and all orders, rules and regulations applicable
to their performance under this Agreement, including applicable labor laws.  SCP
will, at its expense, obtain and maintain the governmental authorizations,
registrations and filings that may be required under all applicable laws to
execute or perform this Agreement.  SCP will not use any payment or other
benefit derived from SugarMade to offer, promise or pay any money, gift or any
other thing of value to any person for the purpose of influencing official
actions or decisions affecting this Agreement, while knowing or having reason to
know that any portion of this money, gift or thing will, directly or indirectly,
be given, offered or promised to (a) an employee, officer or other person acting
in an official capacity for any government or its instrumentalities or (b) any
political party, party official or candidate for political office.

13.4

Legal Relationships.  SugarMade and SCP are, and at all times during the
effective period of this Agreement will remain, independent contractors.  At no
time will either party represent to any third party that it is the agent of the
other for any reason whatsoever.  In no event will either party at any time have
authority to make any contracts or commitments on behalf of or as an agent of
the other party.

13.5

Assignment.  Neither party will assign this Agreement or any rights,
responsibilities, or obligations in this Agreement, without the express written
approval of the other.  However, either SugarMade or SCP will have the right,
without prior notice or consent of SCP, to assign, all or part of this
Agreement, to any affiliated company or in connection with the sale of a
controlling interest of SugarMade or substantially all of SugarMade's assets.





13.6

No Third Party Rights.  Nothing expressed or referred to in this Agreement will
be construed to give any person other than the parties any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement.  This Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties and their permitted successors
and assigns.

13.7

Waiver.  Neither the failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or the documents referred to in this
Agreement will operate as a waiver of the right, power or privilege, and no
single or partial exercise of any right, power or privilege will preclude any
other or further exercise of the right, power or privilege or the exercise of
any other right, power or privilege.  To the extent permitted by Applicable Law:
 (a) no claim or right arising out of this Agreement or the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving the notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.

13.8

Expenses.  Each party will bear its own expenses incurred in connection with the
negotiation, drafting, implementation and performance of this Agreement except
as provided in Section 13.10 (Dispute Resolution).

13.9

Governing Law.  Except for the application of the United States Arbitration Act
(9 U.S.C. §§ 1-16) to dispute resolution as provided in this Agreement, this
Agreement will be governed by the laws of the State of California without regard
to conflicts of laws principles.

13.10

Dispute Resolution.  

(a)

Applies Only to Legal Claims.  This Section 13.10 governs only those disputes
that arises under this Agreement, the outcome of which depends solely on whether
a or any of its affiliates is in default of its contractual or other legal
obligations (a “Legal Claim”).  “Legal Claims” includes (i) disputes as to
indemnification under Article 9 (Indemnification) and (ii) the formation,
validity, binding effect, applicability, scope, interpretation, performance,
breach or termination of this Agreement.

(b)

Negotiation.  Either party may give notice of a Legal Claim to the other party.
 For a period of 30 days from receipt of the notice, the parties will consult
with each other in a good faith effort to resolve the Legal Claim.

(c)

Binding Arbitration.  If within 30 days after receipt of the notice for
negotiation, the negotiation does not result in settlement of the Legal Claim,
then the Legal Claim will be finally resolved by arbitration administered by the
American Arbitration Association, in accordance with the AAA Commercial
Arbitration Rules.  A party may initiate arbitration by notice to the other
party any time after expiration of 60 days from receipt of notice of the Legal
Claim provided for in Section 13.10(a), whether or not negotiation has been
initiated or completed.  





(d)

Arbitration Terms.  Any arbitration will comply with the following terms:

(i)

Formation of Tribunal.  The arbitration tribunal will consist of three
arbitrators.  One arbitrator will be appointed by each party and the third will
be appointed by the first two.  If the first two arbitrators fail to agree on
the third arbitrator within 30 days after their appointment, the third
arbitrator will be appointed by the American Arbitration Association.  The
arbitrators will be familiar with the commercial and manufacturing practices of
the paper industry.

(ii)

Conduct of Arbitration.  The arbitration will take place in San Francisco,
California and will exclude any right of application or appeal to any court in
connection with any question of law or fact arising in the course of the
arbitration or with respect to any award made.  The United States Arbitration
Act (9 U.S.C. §§ 1-16) will apply and the arbitrators will otherwise apply the
law specified in Section 13.9 (Governing Law).

(iii)

Awards.  The arbitration award will be final and binding on the party, will not
be subject to judicial appeal, will not include any punitive damages and will
deal with the allocation of costs of arbitration, including legal fees and all
related matters.  Any monetary award will stipulate a rate of interest, deemed
appropriate by the arbitrators, which will run from the date notice of Legal
Claim was given until the date when the award is fully satisfied.  The
arbitration award will be promptly satisfied by the party against whom it is
granted, free of any deduction or offset.  Any cost or fee incident to enforcing
the award will, to the maximum extent permitted by law, be charged against the
party resisting enforcement.  Judgment upon the award rendered may be entered in
any court having jurisdiction, or application may be made to that court for a
judicial recognition of the award or an order of enforcement thereof, as
applicable.  

13.11

Entire Agreement and Modification.  This Agreement, the Exhibits to this
Agreement and accepted P.O.s issued under this Agreement are made a part of and
are hereby incorporated into this Agreement.  This Agreement represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any previous discussions, negotiations or arrangements of the
parties with respect to the matters contained in this Agreement.  No amendment,
modification, or waiver of any provisions of this Agreement or consent will be
effective unless in writing signed by duly authorized officers or
representatives of both parties.  Any inconsistency between this Agreement and
other documents will be resolved by giving precedence to those documents in the
following order: the handwritten provisions of any P.O. which is issued and
accepted between the parties, the terms of any written amendment to this
Agreement, this Agreement, the preprinted terms of any P.O., and the pre-printed
terms of any invoice.  

13.12

English Language.  Each of SCP and SugarMade has reviewed this Agreement in its
original English language.  All reports, data, information, notices, schedules,
plans, records and other information required to be provided pursuant to this
Agreement by either party to this Agreement will be in the English language.  In
the event this Agreement is translated to another language, the English version
shall control between the different language versions.





13.13

Counterparts and Facsimile Signatures.  The Agreement may be executed in two or
more counterparts and may be delivered by facsimile or by electronic mail in
portable document format or other means intended to preserve the original
graphic content of a signature.  Each of such counterparts shall be deemed an
original, but all of which shall constitute one and the same instrument.  

[Signature Page Follows]











IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date first set forth above.

The Sugar Cane Paper Co., Ltd.

 By: /s/ Leung,  Kwok-wai Clifton




SugarMade, Inc.

 By:

/s/ Scott Lantz

 




[SIGNATURE PAGE]





EXHIBIT A

PRODUCT DESCRIPTION AND PRICING

All bagasse based paper products, FOB Yan Tien, China, including but not limited
to the following:

Product Description

Price

1 Ton Bagasse based pulp per ton

 

Copy Paper (8.5” x 11”) ,75 GSM, 92 bright,

500 sheet ream ,10 ream per case

$22.50USD per case FOB

Yan Tien China

Roll stock per ton

$900USD

Roll stock for corrugate per ton

 

Dry sheet pulp per ton

$850USD











EXHIBIT B

LICENSED PATENTS

Patent number

Patent Issue date

Filing date

Normal Expiry

Title

CN 201686902 U

December 29th 2010

March 25th 2010

December 28th 2020

 Pulp to be used for molding plant

fiber into the desired shape.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 









